Title: To George Washington from John Hancock, 10 April 1777
From: Hancock, John
To: Washington, George



Sir
Philadelphia 10th April 1777.

Your favr of yesterday’s Date I have just Rec’d by the Return Express and shall be laid before Congress to morrow morning.
I have only time to Inclose you sundry Resolutions pass’d in Congress since my last, to which I Request your Attention, I also inclose you a Letter from the Come of Congress. I have the Honour to be with Esteem, Sir Your most Obedt Servt

John Hancock Presidt


I have Sent four Bundles of printed Resolves, which you will please to order to be distributed among the Officers.

